ARNOLD Judge.
This case presents the recurrent question of whether the court erred in refusing to allow defendant to ask questions concerning the identity of the informant. Defendant’s position is that G.S. 15A-978(b) entitled him to this information. We conclude differently, however.
As stated in State v. Ketchie, 286 N.C. 387, at 392-393, 211 S.E. 2d 207 at 211 (1975), “Defendant has made no defense on the merits and does not contend that the informant participated in or witnessed the alleged crime. Therefore, he has no constitutional right to discover the name of the informant. (Citations omitted.) As stated by the Court in McCray v. Illinois, 386 U.S. 300, 87 S.Ct. 1056, 18 L.Ed.2d 63 (1967): ‘Nothing in the Due Process Clause of the Fourteenth Amendment requires a state court judge in every such hearing to assume the arresting officers are committing perjury.’ ”
While G.S. 15A-978 (b) requires disclosure of an informant’s identity in some situations, this case falls under exception number two provided in the statute: “(2) There is corroboration of the informant’s existence independent of the testimony in question.” Deputy Odom testified that he listened to both telephone conversations between the informant and Officer Goodman. This was sufficient corroboration of Deputy Goodman’s testimony relating to the informant. See, State v. Collins, 44 N.C. App. 141, 260 S.E. 2d 650, aff’d 300 N.C. 142, 265 S.E. 2d 172 (1980); State v. Bunn, 36 N.C. App. 114, 243 S.E. 2d 189, cert. denied 295 N.C. 261, 245 S.E. 2d 778 (1978).
Defendant also argues that the court should have allowed his motion to suppress articles obtained in the search of the car, vigorously contending that the warrantless search of the vehicle was unconstitutional. We disagree.
The warrantless search of defendant’s vehicle was lawful and falls within the decision of this Court in State v. Tickle, 37 N.C. App. 416, 246 S.E. 2d 34 (1978), and our Supreme Court, in State v. Ketchie, supra. “The warrantless arrest, search and seizure [are].. . lawful” even though the informant does not provide the underlying circumstances sufficient to constitute probable cause upon which to issue a *184search warrant. State v. Ketchie, supra, at 392, 211 S.E. 2d at 211. “[P]robable cause to arrest and search defendant existed on the basis of the minute particularity with which the informant described defendant and the physical and independent verification of this description” by the officer. Id. at 393, 211 S.E. 2d at 211.
Prior to the search, in the case sub judice, the officers corroborated the informant’s tip to the last detail through their observation of the following: (1) defendant arrived at Charles B. Aycock school between 7:45 and 8:00 a.m., (2) defendant was driving a red and white Ford pickup truck with a camper on the back, license number AJ-9936| (3) defendant, who was known to the officers, matched the informant’s description and was the registered owner of the vehicle with the license number supplied by the informant. Deputy Goodman testitifed at the hearing that the confidential informant was known to him and had proven reliable on prior occasions with information concerning drug distribution. Together, all these factors establish that the officers had probable cause to arrest defendant and search his vehicle. The judge’s ruling on defendant’s motion to suppress is upheld.
Defendant’s motions were properly denied and judgment lawfully entered upon defendant’s plea of guilty.
Affirmed.
Judges MARTIN (Harry C.) and HILL concur.